Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riebman et al (US 20060199993), cited in IDS. 
Regarding claim 1, Riebman discloses an implantable pump 100 comprising: a rigid housing 110 with an oblate spheroid shape (Figs. 1, 2A-D) and comprising a blood port 120, 220 and a gas port 170, 270, the rigid housing defining an inner chamber 150, 250, 160, 260 divided by a movable elastomeric membrane 155, 255 into an air sub-chamber 160, 260 outside the elastomeric membrane which is connectible through a drive line to an external pneumatic source  via the gas port (section 0029, 0038, A fluid source adaptor connects with an outside source of fluid to create a closed fluid space to allow fluid to be driven into and out of fluid chamber. As a negative pressure source e.g., vacuum source creates the necessary negative pressure necessary to exhaust fluid out of fluid chamber), and a blood sub-chamber 150, 250 within the elastomeric membrane 155, 255 and extending into the blood port (Fig. 1, 2A-D) which is connectible through a graft 125 assembly to an anatomical heart via  the blood port 120, 220, (Section 0031, blood port attached to an 8 mm woven vascular graft. Vascular graft may be connected to an ascending aorta or pulmonary artery via rigid tip. The material used for vascular graft may be synthetic or natural), the blood port 120, 220 situated adjacent an upper apex of the housing and oriented at an angle that is in a range from about 0 degrees to about 50 degrees relative to a through axis of the oblate spheroid (Figs. 1, 2A-D), the gas port 170, 270 situated at a lower apex of the housing (Figs 1, 2A-D, section 0038, A driving force, which may be used to remove fluid from fluid chamber, may be, for example, a positive/negative pressure source that is attached to a distal end of fluid chamber port. As a negative pressure source e.g., vacuum source creates the necessary negative pressure necessary to exhaust fluid out of fluid chamber, flexible membrane is caused to move further into fluid chamber, thereby increasing the volume of blood chamber).
Concerning claim 2, Riebman discloses one or both of the blood port and the gas port comprises an opening that is valveless (Section 0024, Blood chamber is shown in this particular embodiment as a spheroid valveless single-port pumping chamber).
With respect to claim 3, Riebman discloses the elastomeric membrane 155, 255 has a shape that generally conforms to the inner chamber and the blood port and has an expansion volume that is less than a total volume of the chamber and the blood port (Figs. 1, 2A-D, section 0062, Exemplary devices described herein also may have continuous contour shapes (e.g., spheroid, bulb, flask) to aid in improved fluid handling). 
Regarding claim 4, Riebman discloses the blood port 120 is oriented at an angle that is in a range from about 20 degrees to about 50 degrees relative to a through axis of the oblate spheroid (Figs. 1, 2A-D).
Concerning claim 5, Riebman discloses a housing connector 120  and a graft assembly 125 (Fig. 1, Section 0031, blood port attached to an 8 mm woven vascular graft. Vascular graft may be connected to an ascending aorta or pulmonary artery via rigid tip. The material used for vascular graft may be synthetic or natural).
With respect to claim 6, Riebman discloses the graft assembly comprises a graft conduit 125, a washer 135, and a graft connector 120 (Fig. 1, sections 0025, 0031 An adaptor end of rigid tip allows coupling of rigid tip to conduit. Blood port attached to an 8 mm woven vascular graft. Vascular graft may be connected to an ascending aorta or pulmonary artery via rigid tip. The material used for vascular graft may be synthetic or natural).
Regarding claim 7, Riebman discloses the graft connector is engageable with the housing connector by any one of threaded, snap fit, or quick connector (Fig. 1, section 0035, Such components may be attached together using standard attaching means, such as, for example, snaps, locks, pins or the like) 	 
Concerning claim 8, Riebman discloses each of the blood port 320 and graft conduit 325 having an internal surface, each such internal surface having essentially the same diameter at an interior surface interface therebetween (Figs. 3B-C).
With respect to claim 9, Riebman discloses the blood port 220 has a blood port axis that intersects a central axis through the rigid housing  210 at an angle that is from about 35 to about 45 degrees (Figs. 2A-D).
Regarding claim 10, Riebman discloses the gas port 170, 270 has an inner diameter in the range from about 1.5 mm to about 2 mm (Fig.1, section 0031 states the graft 15 is 8 mm diameter, and it can be seen in fig. 1 that conduit 175 is significantly smaller in diameter than graft 125).
Concerning claim 20, Riebman discloses An implantable device 100 for assisting blood flow (Figs. 1, 2A-D), the device comprising: a rigid housing 110 having an oblate spheroid shape (Figs. 1, 2A-D) and comprising a blood port section 120, 220 , a gas port section 170, 270 , the upper and gas port sections defining within the rigid housing a chamber 150, 250, 160, 260 having an oblate spheroid shape (Figs. 1, 2A,D, Section 0031, 0038 blood port attached to an 8 mm woven vascular graft. Vascular graft may be connected to an ascending aorta or pulmonary artery via rigid tip. The material used for vascular graft may be synthetic or natural.  A driving force, which may be used to remove fluid from fluid chamber, may be, for example, a positive/negative pressure source that is attached to a distal end of fluid chamber port. As a negative pressure source e.g., vacuum source), the blood port section comprising a blood port 270 having a cylindrical shape and defining a through channel between an exterior of the rigid housing 110 and the chamber 250 (Figs. 2, 3A-C), the blood port having a blood port axis that intersects a central axis through the upper and gas port sections of the rigid housing (Figs. 1, 2A-D); the gas port section 170, 270 having an interior surface that includes a base, the base comprising a plurality of grooves and a gas port defining a gas flow conduit 175 between the exterior of the rigid housing 110, 210 and the chamber 160, 260 (Figs 1, 2A-D, section 0038, A driving force, which may be used to remove fluid from fluid chamber, may be, for example, a positive/negative pressure source (not shown) that is attached to a distal end of fluid chamber port. As a negative pressure source (e.g., vacuum source), the gas port having a gas port axis that is normal to the rigid housing axis (Figs. 1, 2A-D); an elastomeric membrane 155, 255 comprising a bulb section, a cylindrical neck, and a cuff that interfaces with the housing connector, and the bulb section having a shape that generally conforms to the rigid housing chamber and the cylindrical neck having a shape that generally conforms to the  blood port section and the bulb section having an expansion volume that is less than a total volume of the chamber and the blood port (Figs. 1, 2A-D, 3A-C, section 0036, housing includes a flexible membrane separating blood chamber from fluid chamber), wherein the chamber 250, 350 includes a dead volume of from about 3 cc to about 10 cc when the elastomeric membrane 255, 355 is at its maximum expansion volume (Figs 3A-C, section 0039, blood chamber 250 is filled, the active exhaust of fluid from fluid chamber 260 is ceased and a reversal of flow motion is initiated. Alternatively, the positive/negative pressure source may be programmed for a particular stroke volume or for a particular stroke rate, upon reaching such volume or maintaining such rate, reversing pressure to reverse fluid flow direction, having a direct influence on blood flow direction. For example, a pediatric stroke volume is about 5 cc to about 10 cc); a housing connector affixed to the blood port 120, 220, 320, and adapted to engage with a graft assembly 125 (Fig. 1, section 0035, Such components may be attached together using standard attaching means, such as, for example, snaps, locks, pins or the like); and a graft assembly 125 comprising a graft conduit 125, a washer 135, and a graft connector 120 engageable with the housing connector (Figs. 1, 3A-C sections 0025, 0031 An adaptor end of rigid tip allows coupling of rigid tip to conduit. Blood port attached to an 8 mm woven vascular graft. Vascular graft may be connected to an ascending aorta or pulmonary artery via rigid tip. The material used for vascular graft may be synthetic or natural).
Concerning claim 21, Riebman discloses the implantable pump operates by displacement of the elastomeric membrane, whereby the elastomeric membrane alternately fills with blood and expels blood in response to the flow of gas into and out of the gas sub- chamber (Figs 1, 2A-D, section, 0015, 0038, 0054, flowing fluid into the fluid chamber through the fluid chamber port; causing movement of the flexible membrane into the blood chamber; and flowing blood out of the blood chamber through the blood chamber port. A driving force, which may be used to remove fluid from fluid chamber, may be, for example, a positive/negative pressure source that is attached to a distal end of fluid chamber port. As a negative pressure source e.g., vacuum source creates the necessary negative pressure necessary to exhaust fluid out of fluid chamber, flexible membrane is caused to move further into fluid chamber, thereby increasing the volume of blood chamber. Pressure force created within concentric fluid chamber will serve to push on flexible membrane of blood chamber to promote the exit of blood out through blood chamber port).
With respect to claim 22, Riebman discloses the elastomeric membrane 255, 355 includes a bulb section having a shape that generally conforms to the rigid housing chamber (Fig. 3A-C, section 0062, Exemplary devices described herein also may have continuous contour shapes (e.g., spheroid, bulb, flask) to aid in improved fluid handling).
Allowable Subject Matter
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 11, for a drive line for a blood pump including a sensor conduit comprising at least one heart sensor for monitoring heart rhythm passed through the sensor conduit, the at least one heart sensor selected from the group consisting of one of a plurality of electrodes one or a plurality of fiber optic sensors, and combination thereof,  the at least one heart sensor attachable at a first end to a clinical subject, wherein each of the gas conduit and the sensor conduit is attachable at its second end to a drive system which is capable of delivering gas flow through the drive line gas conduit in response to signals driven by the at least one heart sensor has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 11.
Concerning claim 12, A system for assisting blood flow, the system includes a drive line comprising a gas conduit attachable at a first end to the gas port of the implantable pump, and a sensor conduit and a heart sensor passed therethrough for monitoring heart rhythm, the heart sensor attachable at a first end to a clinical subject, and each of the gas conduit and the sensor conduit a attachable at respective second ends to a drive system which is capable of delivering gas flow through the drive line gas conduit in response to signals driven by the heart sensor has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 12.
With respect to claim 17, for a method for promoting blood flow including providing a drive line comprising a gas conduit attachable at a first end to the gas port of the implantable pump, the drive line further comprising a sensor conduit and a heart sensor passed therethrough, the heart sensor comprising one or more of a plurality of electrodes and fiber optic sensors, the heart sensor attachable at a first end to the clinical subject, wherein the second end of the gas conduit and a second end of the sensor conduit are attachable to a drive system for delivering gas flow through the drive line gas conduit in response to signals driven by the heart sensor has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 17.
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. Examiner finds that Riebman discloses  a movable elastomeric membrane 155, 255 into an air sub-chamber 160, 260 outside the elastomeric membrane which is connectible through a drive line to an external pneumatic source  via the gas port (section 0029, 0038, A fluid source adaptor connects with an outside source of fluid to create a closed fluid space to allow fluid to be driven into and out of fluid chamber. As a negative pressure source e.g., vacuum source creates the necessary negative pressure necessary to exhaust fluid out of fluid chamber. Figs 1, 2A-D, section, 0015, 0038, 0054, flowing fluid into the fluid chamber through the fluid chamber port; causing movement of the flexible membrane into the blood chamber; and flowing blood out of the blood chamber through the blood chamber port. A driving force, which may be used to remove fluid from fluid chamber, may be, for example, a positive/negative pressure source that is attached to a distal end of fluid chamber port. As a negative pressure source e.g., vacuum source creates the necessary negative pressure necessary to exhaust fluid out of fluid chamber, flexible membrane is caused to move further into fluid chamber, thereby increasing the volume of blood chamber. Pressure force created within concentric fluid chamber will serve to push on flexible membrane of blood chamber to promote the exit of blood out through blood chamber port).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792